Case 21-40512        Doc 81-2      Filed 09/03/21 Entered 09/03/21 11:27:29                 Desc Proposed
                                         Order Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


  In re:                                                )
                                                        )
  TROPHY HOSPITALITY, LLC,                              )   Case No.: 21-40512-11
                                                        )
                   Debtor.                              )   Chapter 11
                                                        )




  ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT
                      TO 11 U.S.C. § 362(d)(1) AND (2)


           THIS MATTER comes before the Court on the Motion for Relief from the Automatic Stay

 Pursuant to 11 U.S.C. § 362(d)(1) and (2) (Doc. 81) (the “Motion”) filed by Celtic Bank Corporation

 (“Movant”) on September 3, 2021. The Court finds that the Motion was properly served pursuant to the

 Federal and Local Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14)-day

 negative notice language, pursuant to LBR 4001, which directed any party opposed to the granting of the

 relief sought by the Motion to file a written response or the Motion would be deemed by the Court to be

 unopposed. The Court finds that no objection or other written response to the Motion has been timely filed

 by any party. Due to the failure of any party to file a timely written response, the allegations contained in

 the Motion stand unopposed and, therefore, the Court, being advised on the premises therefore and finding

 good cause for the relief requested, hereby

           ORDERS that the Motion is GRANTED;

           ORDERS that the automatic stay pursuant to section 362 of the Bankruptcy Code is terminated,

 annulled and modified to permit movant, Celtic Bank, its agents, employees, representatives, professionals,

 and counsel, to exercise its rights under the Loan Agreement, and Subordination Agreement, including all

 of Celtic Bank’s available legal and contractual remedies with respect to the Collateral as provided for in

 the Loan Agreement, as defined in the Motion, including but not limited to entering the property located at
                Case 21-40512         Doc 81-2      Filed 09/03/21 Entered 09/03/21 11:27:29                Desc Proposed
                                                          Order Page 2 of 2


                  6770 Winning Drive, Suite 900, Frisco , TX 75034 (“Property”) and taking possession of, liquidating

                  (including conducting an auction of the Collateral), disposing of and/or removing any and all Collateral

                  referenced in the Loan Agreement.

                           ORDERS that Celtic Bank is not granted relief from stay at this time, and without further

                  stipulation and/or order of the Court, to take other enforcement action against the Debtor or the Bankruptcy

                  Estate to collect any deficiency balance remaining on the Loan Agreement after disposition of the

                  Collateral.

                           ORDERS that this Order is without prejudice to Celtic Bank seeking further relief from the Court,

                  including pursuing a deficiency claim against the Debtor.; and

                           FURTHER ORDERS that the 14-day stay under F.R.B.P. 4001(a)(3) is waived.



                  Dated:
                                                                            UNITED STATES BANKRUPTCY JUDGE




1244852/60986013v.1
